Citation Nr: 9928484	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the claim of entitlement to service connection for 
hypertension is well grounded.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1986 to November 1996.

In April 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland denied the 
veteran's service connection claim for hypertension.  (The RO 
had denied this claim in August 1997 because the veteran had 
not appeared for a VA examination in March 1997; in a March 
1997 rating decision, the RO deferred its decision pending 
the VA examination.)  The veteran timely appealed the April 
1998 denial of his claim to the Board of Veterans' Appeals 
(Board).  His appeal is now before the Board for resolution.  


FINDINGS OF FACT

1. The veteran's service medical records reflect what appear 
to be numerous
elevated blood pressure readings during the course of his 
military service.

2.  Treatment records indicate that the veteran was diagnosed 
with borderline
hypertension within three months of his discharge from the 
military, and a diagnosis of hypertension in February 1998.  

3. The totality of the evidence suggest that the veteran has 
experienced 
continuous "symptoms" of hypertension in and since service, 
and that a nexus between his current hypertension and service 
may exist.

4.  The veteran's claim is plausible.






CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
had what appear to be elevated blood pressure readings on 
several occasions while on active duty.  In June 1989, the 
veteran's blood pressure while standing was recorded as 
142/90.  In January 1990, the veteran's blood pressure while 
sitting was recorded as 148/80.  In April 1990, the veteran's 
blood pressure while standing was recorded as 143/113.  In 
September 1991, the veteran's blood pressure while sitting 
was recorded as 144/94.  In April 1992, the veteran's blood 
pressure while sitting was recorded as 140/94.  In August 
1995, the veteran's blood pressure while sitting was recorded 
as 144/84.  In February 1996, the veteran's blood pressure 
while sitting was recorded as 160/88.  On four consecutive 
dates in September 1996, the veteran's blood pressure while 
sitting was recorded as 140/62, 141/78, 141/82 and 124/85.  

Following the veteran's discharge in November 1996, he 
underwent several VA examinations.  During a VA general 
medical examination in February 1997, the veteran reported 
his history of elevated high blood pressure readings while in 
service.  His blood pressure readings during this examination 
were recorded as 130/93, 125/90, and 130/95.  The examiner 
diagnosed the veteran with borderline hypertension.  

During a VA examination in April 1997, the veteran's prior 
diagnosis of borderline hypertension was again noted.  The 
veteran's blood pressure readings recorded during this 
examination were 130/95 while sitting, 130/90 in the supine 
position, and 125/80 while standing.  The examiner stated in 
his diagnosis that it was clear the veteran has at least 
labile hypertension, and he ordered additional blood pressure 
readings over a period of several days.

The veteran also underwent a VA compensation examination in 
February 1998.  Blood pressure readings taken during that 
examination were 142/88 while sitting, 148/88 while standing, 
and 138/84 while lying down.  In addition, the veteran's 
blood pressure was taken with an automatic Doppler device 
while he was sitting, and that reading was 146/90.  The 
examiner diagnosed the veteran with mild hypertension, but 
did not then prescribe medication, although he indicated that 
that remained an option as future treatment if the general 
measures recommended by him did not result in improvement.  

II. Legal Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he case law of the Unites 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeal), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The Board acknowledges that, in this case, there is no 
specific medical opinion of record supporting the veteran's 
assertion of a nexus relationship between his currently 
diagnosed hypertension, and the high blood pressure readings 
that were recorded while he was in the military.  However, 
given the veteran's apparently elevated blood pressure 
readings in service, his diagnosis of "borderline 
hypertension" within three months of discharge, and his 
current diagnosis of mild hypertension within close proximity 
to discharge (about 15 months), the Board finds that the 
totality of the evidence suggests continuity of 
symptomatology associated with hypertension (i.e., apparently 
elevated blood pressure readings), and the existence of a 
possible nexus between the symptoms shown in service and his 
current diagnosis.  Under these circumstances, the Board 
finds that the veteran's claim is, at least, plausible, and, 
hence, well grounded.  See Epps; Caluza; Savage. 

ORDER

As evidence of a well-grounded claim for service connection 
for hypertension has been presented, the appeal is granted to 
this extent.


REMAND

As the Board has determined that the veteran has presented a 
well-grounded claim, the "duty to assist" him in developing 
the evidence pertinent to his claim is invoked.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (1997).  In this case, the Board 
finds that such duty encompasses obtaining a medical opinion 
to medically establish whether, in fact, the veteran's 
hypertension had its origins in service..

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA cardiac evaluation to obtain a 
medical opinion concerning the nature and 
etiology of his current mild 
hypertension.  The entire claims folder, 
containing all evidence pertinent to his 
appeal, and a complete copy of this 
REMAND, must be provided to, and be 
reviewed by, the examiner.

After examining the veteran (to include 
accomplishing all appropriate tests and 
studies) and a comprehensive review of 
his claims file, the examiner should 
offer a written opinion addressing the 
following: a) the nature and extent of 
all cardiovascular conditions; and b) 
whether it is at least as likely as not 
that any currently diagnosed hypertension 
had its onset during the veteran's 
service in the military.  The examiner 
must provide the complete rationale 
underlying any conclusions drawn or 
opinions expressed, citing, where 
necessary, to specific evidence in the 
record, in a typewritten report.

2.  The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for hypertension.  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


 


